IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,268-01


EX PARTE BRIAN CRAIG VALLE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 705676 IN THE 232ND DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of attempted capital
murder and sentenced to twenty years' imprisonment. The Sixth Court of Appeals affirmed his
conviction. Valle v. State, No. 06-97-00067-CR (Tex. App.-Texarkana, Feb. 24, 1998, pet. ref'd). 
	Applicant contends that he is actually innocent, that the trial court erred in denying his
motion for new trial, and that trial counsel rendered ineffective assistance. The trial court entered
findings of fact and conclusions of law and recommended that we deny this application. After
conducting an independent review of the record, we agree with the trial court's recommendation.
Accordingly, this application is denied.
 



Filed: September 24, 2008
Do not publish